UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-2151


JOHN D. HORTON,

                  Plaintiff - Appellant,

          v.

MICHAEL B. DONLEY,

                  Defendant – Appellee,

          and

JAMES G. ROCHE, JR., Secretary of Department of the Air
Force,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:07-cv-02316-MBS)


Submitted:   February 18, 2010               Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Horton, Appellant Pro Se. Terri Hearn Bailey, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    D.   Horton   appeals    the   district     court’s    order

accepting     the   recommendation      of   the    magistrate     judge    and

granting     the    Defendant’s    motion    for    summary     judgment    and

dismissing    Horton’s    Title   VII   action.     We   have    reviewed   the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.            Horton v. Donley, No.

3:07-cv-02316-MBS (D.S.C. Aug. 28, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                        2